Citation Nr: 1013793	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-03 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from August 24, 2007, until August 29, 2007.



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1943 until April 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision 
from the Department of Veterans Affairs (VA) Medical Center 
(VAMC) in Gainesville, Florida, which denied payment or 
reimbursement of unauthorized medical expenses incurred from 
August 24, 2007, until August 29, 2007, for treatment at a 
non-VA medical facility.


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for 
any disability.  

2.  The Veteran received medical treatment for dyspnea, 
bronchitis and congestive heart failure at Munroe Regional 
Medical Center in Ocala, Florida, from August 24, 2007, until 
August 29, 2007.  While hospitalized, the Veteran underwent 
diagnostic testing for his complaints of shortness of breath 
and also for complaints of urinary urgency and incontinence.  
He was diagnosed with congestive heart failure, anemia, 
dyspnea, hypertension, history of aortic valve replacement 
history of valve disorder, pedal edema, obesity, elevated 
prostate specific antigen, and benign prostatic hypertrophy.   

3.  VA payment or reimbursement of the costs of the care from 
August 24, 2007, until August 29, 2007, was not authorized.

4.  The Veteran is insured by Medicare Parts A and B.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred from August 24, 2007, until August 29, 
2007, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Because the claim in this case concerns reimbursement of an 
unauthorized medical expense, a claim where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA does not apply.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  Accordingly, the 
duty to notify and the duty to assist need not be discussed.

The basic facts in this case are not in dispute.  The Veteran 
is not in receipt of service connection for any disability.  
The statement of the case noted he was not eligible for the 
Veterans Millennium Health Care and Benefits Act; however, 
the private records and statements by the Veteran reflect he 
receives treatment through the Gainesville, Florida Medical 
Center.  The Veteran reported to the Munroe Regional Medical 
Center on August 24, 2007, with complaints of shortness of 
breath and was provided an initial diagnosis of dyspnea, 
bronchitis and congestive heart failure.  He was admitted and 
treated for his heart and for symptoms related to his 
prostate.  He was discharged on August 29, 2007.  VA denied 
reimbursement for the care provided on August 24, 2007, until 
August 29, 2007, and the Veteran has appealed their decisions 
seeking reimbursement of these expenses. 

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a Veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the Veteran can be 
safely transferred to a Department facility. 38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission. 38 C.F.R. § 17.54.

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized. Zimick v. West, 11 Vet. App. 
45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement 
under this authority the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 38 C.F.R. § 17.1002.

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met. See Melson v. Derwinski, 1 
Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party. 38 C.F.R. § 17.1004.

The statute found at 38 U.S.C.A. § 1725 and 38 U.S.C.A. 
§ 1728 were amended, effective October 10, 2008.  Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, 122 Stat. 4110 (2008).  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" Veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied. See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility. Id.  However, because the Veteran's 
claim was filed prior to the effective date of the 
amendments, the amended version of the statute does not apply 
in this case.  Specifically, in this matter, the Veteran is 
not seeking prospective relief by way of the payment of 
monthly disability compensation payments, but rather is 
seeking reimbursement for a debt or financial obligation 
previously incurred.  As such, the Board finds that the 
change should not be applied retroactively. Princess Cruises 
v. United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005) 
(quoting Landgraf, 511 U.S. at 270); see also VAOPGCPREC 7-
2003 (Nov. 19, 2003) (discussing that most statutes and 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief).

In this case, the record shows that the Veteran does not have 
a service-connected disability rated totally disabling and 
his treatment at the non-VA hospital was not for a service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for the purpose of ensuring 
entrance or continued participation in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31.  Nor has 
the Veteran alleged that his treatment was for any of these 
aforementioned purposes.  Consequently, he is not eligible 
for benefits under 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1728; 38 C.F.R. §§ 17.120, 17.47(i).  Rather, he asserts both 
that his medical condition was emergent and that no VA or 
other government facility was feasibly available during his 
period of treatment.  He argues that Medicare does not cover 
his entire medical bill and believes that VA misinformed him 
and therefore should be liable.  

The following facts are undisputed: the Veteran is 
financially liable to the Munroe Regional Medical Center in 
Ocala, Florida; a hospital held out as providing emergency 
care to the public; and that the Veteran's complaints were 
unrelated to a workplace accident or injury.  It is also 
undisputed that the Veteran believed that a delay in 
treatment would have been hazardous to life or health, that 
an attempt to use a VA facility would not be considered 
reasonable and the Veteran was enrolled in the VA health care 
system.  In fact, he explained in his December 2007 notice of 
disagreement that he was previously discussed his case with a 
Veterans Service Specialist and a VA Social Worker.  He 
indicated that after undergoing heart surgery in 2001, he was 
advised to go to the closest emergency room facility if he 
had any problems with his heart.  He explained the closest 
hospital was Munroe Regional Medical Center and explained the 
VA hospital was 1 1/2 to 2 hours away.  

The main issue in dispute is whether the Veteran satisfies 
section (g) of § 17.1002.  As mentioned above, this provision 
requires that the Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment).

In the present case, the record clearly shows that the 
Veteran has coverage under health insurance that, in whole or 
part, provides coverage for emergency and inpatient medical 
treatment.  Specifically, the Veteran has coverage under 
Medicare Parts A and B, effective from February 1, 1990.  In 
the December 2007 notice of disagreement, the Veteran argued 
that he dropped the Medicare supplement policy and therefore 
only retained coverage under Medicare Parts A and B.  In the 
Veteran's January 2008 addendum to the notice of 
disagreement, he explained that he was covered by Medicare, 
but indicated his coverage only extends to the amount that 
Medicare approves of for the service.  Additionally, the 
Veteran's admission forms to Munroe Regional Medical Center 
list VA and Medicare as insurance.  Furthermore, the bills 
submitted reflect "Medicare Adjustment" and partial payment 
by Medicare for the treatment rendered in August 2007.

In other words, the Veteran fails to meet subsection (g) 
because he has Medicare Parts A and B as his health insurance 
coverage.  Therefore, because the Veteran does not meet all 
of the requirements of 38 C.F.R. § 17.1002, reimbursement is 
prohibited.  The Board need not go into whether he meets any 
of the other criteria, as the failure to meet any of them 
precludes payment or reimbursement of unauthorized medical 
expenses. See Melson v. Derwinski, 1 Vet. App. 334.

Thus, under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 for payment or reimbursement of non-VA 
emergency medical services for nonservice-connected 
disorders, the preponderance of the evidence is against his 
unauthorized medical expenses claim such that it must be 
denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that the Veteran argued that had he known the 
coverage would be a bar to VA payment of the hospitalization, 
he would have kept full Medicare coverage or taken the risk 
and driven to the VA hospital.  While the Board is 
sympathetic toward the Veteran, it is bound by the law, and 
this decision is dictated by the relevant statutes and 
regulations.  The Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable. See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress." Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

Therefore, the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER


Payment or reimbursement for claimed expenses incurred in 
connection with unauthorized private medical treatment 
incurred from August 24, 2007, until August 29, 2007, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


